Title: To Thomas Jefferson from Samuel Moore, 2 August 1825
From: Moore, Samuel
To: Jefferson, Thomas


Sir.
Philada
August 2d 1825
Mr Joseph bland, an officer of the Mint whose reputation as a chemist and Mineralogist is known to you, has been engaged for nearly twenty years in forming a mineralogical Cabinet. Possessing many advantages and great assiduity in this pursuit, his Collection is now probabily surpassed by very few in the United States. His specimens amount, I understand, to about 4000, are  according to blandand, and are of a convenient medium size. He is now proposing to sell his Collection, and I think would accept for it a sum, which, good judges of the value of  such objects would deem very reasonable. It has been thought probable that the liberal spirit evinced in the establishment of the University of Virginia, might be gratified with an opportunity of obtaining such a collection—I confine myself to a very general motive of the subject and embrace with much pleasure the occasion of renewing to you the expression of My great respect.Your obt servtSaml Moore